Evans, Judge:
This is a collector’s appeal from the finding of value made by the appraiser on an importation of six live foxes imported from Canada. The foxes were appraised at the entered values with no addition for the cost of three containers, the unit price of which is stated on the invoice to be $5.
At the hearing the government attorney stated that the cost of the containers, viz, $15, should have been added to the entered values by the appraiser to make market value. The attorney for the importer admitted that the said containers are properly part of the market value.
I therefore find that the value of the foxes is as follows:
3 Live male non-marked white face blood silver foxes @ $60 each. 2Livefemale non-marked white faceblood silver foxes @ $70 each.
1 Live male non-marked white face blood silver foxes @ $50 each. Plus 3 containers @ $5 each.
I further find that these values are the export values under section 402 (d) of the Tariff Act of 1930, the foreign values being no higher.
Judgment will be rendered accordingly.